Citation Nr: 1600495	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD at 50 percent disabling.  As the Veteran asserts unemployability due to his PTSD, his entitlement to a TDIU is a part of the increased rating issue on appeal, and this matter has been adjudicated by the RO in the January 2012 statement of the case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2015, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's PTSD has not precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In a July 2010 pre-decisional letter, the RO informed the Veteran of the evidentiary requirements for a TDIU, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Regarding the claim for an increased rating for PTSD, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is therefore met in this case.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and written lay statements have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in January 2010 and February 2011.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2010 and February 2011 VA examinations reports obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria. Moreover, the evidence does not reflect, and neither the Veteran nor his representative has asserted, a failure to comply with 38 C.F.R. 3.103 in relation to the Veteran's Board hearing.  Accordingly, the duty to assist is also met.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's PTSD is assigned a 50 percent disability rating since August 27, 2009, the date of claim.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.
The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  (The Board recognizes that the Veterans Benefits Administration  s now required to apply concepts and principles set forth in DSM-5; however, the DSM-IV is still to be applied by the Board for cases such as this one, which was pending before the Board as of August 4, 2014).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  Here, the Veteran has been assigned GAF scores ranging from 50 and 62 as determined by VA examiners and treatment providers.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In this case, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 50 percent rating is appropriate for the entire appeal period.

Turning to the evidence of record, in January 2010, the Veteran was afforded a VA examination.  The examiner documented the Veteran's current symptoms of sleep impairment, difficulty concentrating, obsessive ritualistic behavior, impairment of moods, irritability or outburst of anger, exaggerated startled response, and hypervigilance.  He denied any suicidal or homicidal ideation.  He reported that he has been married for thirty-five years.  He has one daughter, with whom he maintains a relationship, and one estranged son.  He stated that his wife is afraid to be around the Veteran during his "rageful" moods.  He described that his moods are verbally abusive and consist of yelling.  The Veteran gave a history that the police have been to his home on two occasions due to physical altercations with his son.  The Veteran explained that there were no arrests.  His recreational activities included a membership to a golf club, watching television, and browsing the internet.  He stated that he and his wife frequently attend social events at the golf club.  He socializes outside the home; however, he does not allow others in his home.  He indicated that he drinks ten to twelve alcoholic drinks per week.  The Veteran stated that he was previously employed as an information technology (IT) project manager.  However, he was currently unemployed because his department was outsourced.  The VA examiner specifically noted that the Veteran did not contend that his unemployment was due to his psychiatric disability.  

The January 2010 VA examiner found that the Veteran exhibited impairment of moods and difficulty controlling his anger and irritability, which have affected relationships with his wife and son; that the Veteran's impulse control was fair; and that his verbal aggression towards his son was demonstrative of "bad judgement," although overall he exhibited normal judgement and behavior.  The VA examiner noted that the Veteran: exhibited obsessive and ritualistic behavior, as he reported that during the summer he does not allow his wife to open the windows, which makes his wife upset, and that the Veteran sleeps with a weapon; he has a social life with restrictions, such as not allowing others into his home; his social and interpersonal functioning has been impacted by his irritability, anger, and concentration problems; and his sleep impairment and his experiences in Vietnam have caused him to drink alcohol.  The VA examiner noted that the Veteran was clean, neatly groomed, appropriately dressed.  His thought processes, and insight, were normal.  His recent and remote memory was unremarkable.  

The January 2010 VA examiner diagnosed PTSD and alcohol abuse; the VA examiner indicated that the alcohol abuse is secondary to his PTSD.  The VA examiner opined that the Veteran exhibits occupational and social impairment with deficiencies in judgement, thinking, family relations, work, mood or school.  The VA examiner assessed the Veteran's PTSD symptoms as "chronic, some daily, some less often, mild impairment in areas functioning especially his family life."  However, the VA examiner indicated that according to his test results the Veteran's severity of his PTSD symptoms were mild.  A GAF score of 62 was assigned. 

VA treatment reports dated in April 2010, June 2010, and July 2010 include the Veteran's reported symptoms of sleep disturbances, anxiety, and depression.  During these VA treatment sessions, the Veteran indicated that he drinks alcohol to cope with his sleep impairment.  The VA treatment provider noted that the Veteran initially denied having a drinking problem.  The Veteran reiterated that he has not had a relationship with his son, due to "arguments."  The Veteran reported that he and his wife are planning a trip that will include a Vietnam reunion with his friends in Cape Cod, where he lived there for twenty years and where he son is currently living.  The Veteran indicated that his wife asked him to refrain from drinking alcohol during the trip.  The Veteran stated that he emailed his friends and stated that he did not want to visit with them during his upcoming visit, which made his wife upset and caused an argument.  Upon returning from his trip, he reported that he limited his alcohol consumption to two drinks a day, until he stayed with his prior "drinking buddy" for a couple days.  Furthermore, during his trip, he stated he saw his son on a motorcycle, but did not interact with him.  The Veteran stated that he has had several different careers including banking, importing yachts, and IT.  He noted he was currently unemployed; however, he stated that he had a rental property.  He described an interested in pursuing real estate, since he has his real estate license.  He indicated he has not missed work due to his alcohol abuse.  PTSD and alcohol abuse were diagnosed, and a GAF score of 50 was assigned. 

In VA treatment reports dated in August 2010, October 2010, and November 2010, the Veteran's spouse reported that the Veteran has a history of outbursts of anger, isolating himself by watching television, frequent job changes, and relocating.  The Veteran reported that he maintained sobriety from alcohol for three days; he could not sleep during that time.  Therefore, he began to drink alcohol.  He stated that his friends accompanied him to Alcoholics Anonymous (AA) and his friends have continued to encourage him attend.  The Veteran stated that he feels he is taking a step in the right direction.  He described that he is motivated to abstain from drinking alcohol; he wants to be a better person for his wife.  

In February 2011, the Veteran was afforded a second VA examination.  The examiner documented the Veteran's current symptoms of sleep impairment, irritability or outburst of anger, and hypervigilance.  He denied suicidal or homicidal ideation, or any recent episodes of violence.  The Veteran reported that he has been sober since December 2010.  He stated his drinking alcohol negatively impacted his relationship with his wife and son.  The Veteran indicated that although he experiences sleep impairment, his sleep has improved, and he achieves six to seven hours of sleep per night.  He explained that his improvement in sleeping was attributable to prescribed medications and lack of alcohol consumption.  He indicated that he enjoys sailing and golfing; however, he quit golfing years ago.  He described that he is a member of several golf clubs but denied close friends.  He stated that he is highly intelligent; however, he has been unable to retain employment for more than five years.  He explained that he was "arrogant and nasty" and his PTSD and alcohol abuse caused him to act out of impulse.  He gave a work history as a hospital project manager for five years, and reported he was laid off due to downsizing.  He stated that in the past, previous employers have offered counseling due to him "barking at other employees."  He stated that if the economy improves, he will be able to retain similar types of employment.  However, he expressed that he is concerned that future employers will not employee him due to his history of alcohol abuse.  He stated that he has currently been employed for one month as a part-time realtor.

The VA examiner found that the Veteran's speech, thought process, judgement, affect, and mood were normal.  His recent and remote memory was unremarkable.  His impulse control was fair.  As to his functional and occupational impact, the VA examiner stated,

As he put [it], he is quite capable to assume a job as [an] IT specialist but his fear is that he may be rejected before [he] even get[s] to interview (he fears employer might have access to his medical records that shows he had alcohol problem).  [H]e shows me several envelopes that he applied for IT jobs but was rejected even before interview, he is trying his best to mend his severed relationship particularly with his wife; very motivated to compensate for what he put his wife through for 40 years.

See VA examination report dated February 2011.

The VA examiner diagnosed PTSD and alcohol abuse-early full remission.  The VA examiner indicated that the Veteran's alcohol abuse was secondary to his PTSD.  The VA examiner opined that the Veteran exhibits occupational and social impairment with reduced reliability and productivity and a GAF score of 55 was assigned.

VA treatment records dated in February 2011, July 2011, October 2011, November 2011, and December 2011 include the Veteran's reported symptoms of sleep disturbance, irritability, outbursts of anger, difficulty concentrating, and hypervigilance.  The Veteran reported that he has been sober since December 2010.  He stated that since he has maintained sobriety from alcohol, he is less irritable, attends AA and group therapy sessions regularly, reconciling his obsessive, ritualistic behavior with his wife, and his sleep has improved.  He explained that he achieves six to seven hours, nightly, due to prescribed medications.  The Veteran indicated that he is spending more time with his wife outside the home.  Additionally, the Veteran indicated that he would become angry with his wife about issues such as opening windows during the summer; however, the Veteran is working on such issues with his wife.  The VA treatment providers noted that the Veteran's overall moods and quality of life have improved.  However, he still experiences stress concerning his lack of employment, depression, and financial strains.  The Veteran was diagnosed with PTSD; depressive disorder, not otherwise specified (NOS); and alcohol abuse in remission.  See VA treatment report dated December 2011.   

During the November 2015 Board hearing, the Veteran reported a continuation of the symptoms noted in the January 2010 VA examination report.  However, he denied any obsessive, ritualistic behavior.  The Veteran's spouse testified during the hearing and indicated that the Veteran has experienced memory loss.  The Veteran's spouse explained that the Veteran does not remember others names.  Also during the hearing, the Veteran gave an employment history as a salesman, a bank, realtor, and more recently, as an importer of sail boats.  He indicated that he was also employed as a hospital project manager; however, his position was eliminated.  He reported that he currently is a security agent for a condominium association and works more than thirty hours a week.   

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with alcohol abuse, and a depressive disorder, NOS.  See, e.g., VA examination report dated January 2010.  The evidence does not show that any examiner or treatment provider differentiated between symptomatology associated with the Veteran's PTSD and nonservice-connected alcohol abuse or depressive disorder, NOS.  In fact, the January 2010 and February 2011 VA examiners found that alcohol abuse was secondary to PTSD.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of his disability.

The Board concludes that a disability rating in excess of 50 percent is not warranted at any time during the appeal period because PTSD has not been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Rather, throughout the pendency of the appeal, the Veteran's PTSD has manifested by symptoms of sleep impairment; impairment of moods; irritability or outbursts of anger; difficulty concentrating; depression; obsessive, ritualistic behavior; irritability and anger outbursts; hypervigilance; and exaggerated startle response.  Notably, although, the Veteran has undoubtedly experienced the symptoms above, his sleep impairment, mood, and social functioning have shown improvement since his abstention from alcohol in December 2010.  See, e.g., VA treatment records dated February, October, and December 2011.  Also, the findings of the February 2011 VA examination report concluded that the Veteran's PTSD symptomatology was indicative of occupational and social impairment with reduced reliability and productivity.  As such, the Veteran's symptoms are contemplated in the assignment of a 50 percent disability rating and does not meet or approximate the criteria for higher ratings.  

The Board finds that the next higher rating, 70 percent, is not warranted.  Some of the Veteran's symptoms, listed above, are similar to those associated with a 70 percent disability rating (such as obsessional rituals which interfere with routine activities; impaired impulse control, unprovoked irritability with periods of violence; and inability to establish and maintain effective relationships).  However, the Veteran's symptoms do not arise to such frequency, duration, or severity to in result occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  See Vazquez-Claudio, 713 F.3d at 117.  For example, while the January 2010 VA examiner documented the Veteran's obsessive, ritualistic behavior, the above-cited evidence does not reflect or suggest that such behavior interferes with his routine activities.  Notably, the January 2010 examiner found that the Veteran exhibited obsessive, ritualistic behavior due to the Veteran's reports that the windows in his home must be closed at all times and that he sleeps with a weapon, but made no indication of interference with routine activities.  Indeed, during a VA treatment session, the Veteran indicated that he was reconciling his obsessive, ritualistic behavior with his wife. See, e.g., VA treatment records dated February, October, and December 2011.  More recently, during the November 2015 Board hearing, the Veteran specifically denied any obsessive, ritualistic behavior or similar symptoms.  

Moreover, during the appeal period the Veteran recounted outburst of anger towards his wife and previous employees ("barking at other employees").  See VA examination report dated February 2011.  He also indicated that had physical altercations with his son, occurring some time ago, but has not since endorsed violence behavior.  See, e.g., VA examination report dated February 2011.  In fact, per the Veteran's own reports, his more recent aggression and irritability has resulted in verbal altercations or moment's isolation, and not physical altercations.  See, e.g, VA examination report dated January 2011.  Furthermore, the January 2010 and February 2011 VA examiners both concluded that the Veteran had "fair" impulse control, normal judgement, and that he did not exhibit inappropriate behavior.  Notably, since the Veteran has maintained sobriety, his moods and ability to resolve issues with his wife have significantly improved.  For example, during VA treatment visits in 2011, he indicated that he is reconciling issues with his wife and is motivated to become a better person.  Moreover, the Veteran's reports of his irritability and outbursts of anger have decreased over the appeal period.  The Veteran has indicated that upon reflecting back on his behavior he was "arrogant and nasty."  See VA examination report dated February 2011.  Significantly, A VA treatment provider noted that the Veteran's overall quality of life and moods have improved.  The Board thus finds that the totality of the evidence reflects that the Veteran has maintained his impulse control, and does not display unprovoked irritability with periods of violence.

As to the inability to establish and maintain effective relationships, the Veteran has described that he has had an estranged relationship with his son, he has no close friends, and does not allow others into his home.  Conversely, the evidence shows that the Veteran has maintained a relationship with his daughter and his wife of thirty-five years.  Additionally, the Veteran has stated that he and his wife participated in social activities at a golf club and recently visited Cape Code, which included a reunion with his Vietnam friends and a few days spent with his prior "drinking buddy."  Even though the Veteran has reported that he has no close friends, he described that his friends accompanied him to AA and encouraged him to regularly attend.  The Veteran also partakes in activities outside the home and frequently attends AA and group therapy sessions.  Therefore, the evidence shows that the Veteran is able to maintain effective relationships, and the criteria for a 70 percent rating are not met.  

The criteria for a 100 percent rating are also not met.  The evidence shows that the Veteran reported difficulty concentration and during the November 2015 Board hearing, and the Veteran's spouse reported that the Veteran experiences memory loss.  See, e.g., VA examination report dated January 2010.  These symptoms are similar to those associated with a 100 percent disability rating (such as gross impairment in thought processes or communication and memory loss for names of close relatives or own name).  However, the evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the medical evidence consistently demonstrates that the Veteran's thought process and communication are within normal limits.  Also, the Veteran's spouse testified that the Veteran does not remember others' names; however; there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  In fact, the January 2010 and February 2011 VA examiners found that the Veteran's recent and remote memory was unremarkable.  Crucially, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  He has consistently denied hallucinations, suicidal ideation and homicidal ideation.  Thus, the Board finds that the criteria for a 100 percent rating has not been demonstrated by the evidence.

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 50 to 62, which reflect various levels of serious symptoms to mild symptoms.  However, the Board finds that the frequency and severity of the symptoms noted at the multiple treatment sessions and examinations conducted during this appeal are of the utmost significance and are supportive of moderate symptomatology that supportive of the currently assigned 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Here, the rating criteria specifically address the Veteran's PTSD.  As indicated above, VA examination reports and treatment records noted the Veteran's PTSD symptoms, including sleep impairment, hypervigilance, depression, and irritability.  However, these signs and symptoms, and their resulting impairment, are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the assigned GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.


III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

Service connection is in effect for PTSD, rated as 50 percent disabling, and chondromalacia of the left knee, rated as 10 percent disabling, with a combined disability rating of 60 percent.  Thus, he does not does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have one service-connected disability rated at 60 percent or more or, two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a).

Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation Service for extra-schedular consideration. 
38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Here, the evidence of record shows that the Veteran has had sporadic periods of unemployability during the appeal period.  However, he has attributed some periods of unemployability to positions being eliminated and/or company downsizing, as opposed to PTSD.  See, e.g., VA examination report dated January 2011 and Board hearing transcript dated November 2015.  For instance, during the January 2010 VA examination, the Veteran specifically indicated that he was not unemployed due to his PTSD, but rather because his previous company outsourced his position.  

To the extent the Veteran has testified that he was fired from other prior positions as a banker because of an issue with the president and from an IT company because of an issue with a Chief Information Officer, there is no indication in the competent evidence of record that his terminations were result of service-connected PTSD or are otherwise reflective of unemployability due to PTSD.  To the contrary, both the January 2010 and VA February 2011 examiners specifically found no evidence of total occupational impairment due to PTSD, with the 2011 examiner noting that the Veteran "is quite capable to assume a job as IT specialist."  Additionally, over the course of the appeal, the Veteran has pursed employment in a rental business and as a realtor, and testified during the Board hearing that he was currently employed as a security agent working more than thirty hours a week.  Thus, the preponderance of the evidence does not reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  Therefore, the Board finds that referral of the TIUD claim to the Director of Compensation Service for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


